Herbert R. Brown, J.,
concurring in part and dissenting in part. I concur with Part I of the majority opinion, but cannot join in most of Part II.
In Morris v. Savoy (1991), 61 Ohio St.3d 684, 576 N.E.2d 765, this court determined that R.C. 2305.27 is constitutional. In Hodge v. Middletown Hosp. Assn. (1991), 62 Ohio St.3d 236, 581 N.E.2d 529, we determined that Medicare Part A benefits are “insurance” for purposes of the statute, and therefore do not reduce medical malpractice damage awards.
The collateral sources of recovery in this case are workers’ compensation and Social Security benefits. The majority holds that both are “insurance” under the definition in R.C. 2305.27. These issues are not before the court at *50this time. No party to this case has assigned them as error, nor were they briefed and argued before us. Only the constitutionality of R.C. 2305.27 was briefed by cross-appellants and cross-appellees. Though tempting, it is inappropriate to reach for issues not raised by the litigants.